FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10450

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00056-LKK

  v.
                                                 MEMORANDUM *
JASMIN JOHNSTON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jasmin Johnston appeals from the 24-month sentence imposed following the

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnston contends that the district court’s revocation sentence exceeded the

term that she reasonably believed was permissible under the plea agreement. This

contention lacks merit as the plea agreement accurately summarized the district

court’s sentencing authority for violations of supervised release. See 18 U.S.C.

§ 3583(e)(3); United States v. Knight, 580 F.3d 933, 937-38 (9th Cir. 2009); see

also United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008) (“To decide

whether a plea agreement has been breached, this court considers what the

defendant reasonably understood when he pled guilty.”)

      AFFIRMED.




                                         2                                   11-10450